Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 10/11/2021 is acknowledged.  The traversal is on the ground(s) that "a hydrogen ion concentration in an active layer of the first thin film transistor is lower than a hydrogen ion concentration in an active layer of the second thin film transistor" in amended claim 1 and "a hydrogen ion concentration in an active layer of the driving thin film transistor is lower than a hydrogen ion concentration in an active layer of the at least one switch thin film transistor" in claim 11 belong to the same or corresponding special technical features.  This is not found persuasive because Lee (US 20160284733 A1) for example teaches a hydrogen ion concentration in an active layer of the first thin film transistor is lower than a hydrogen ion concentration in an active layer of the second thin film transistor (Fig. 6, paragraph [0042], lines 13-15 and 35-43) so that the limitation "a hydrogen ion concentration in an active layer of the first thin film transistor is lower than a hydrogen ion concentration in an active layer of the second thin film transistor" is not a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/2021.

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160307979 A1 hereinafter Lee979) and further in view of Lee (US 20160284733 A1 hereinafter Lee733).

	Regarding claim 1, Lee979 teaches in Figs. 1-6 with associated text a method of manufacturing an array substrate, comprising: 
forming a plurality of pixel structures PXL on a base substrate 100 (paragraph [0036]); 
wherein at least one of the plurality of pixel structures includes a first thin film transistor T1 having at least one insulating layer (GI and/or IL over Act2) and at least one second thin film transistor T2 having at least one insulating layer (GI and/or IL over Act2) (Fig. 5); 
forming holes CNT1 in the at least one insulating layer of the first thin film transistor (Fig. 6, paragraph [0042], lines 13-15); and 
forming holes in the at least one insulating layer of the at least one second thin film transistor (Fig. 6, paragraph [0042], lines 24-46).
	Lee979 does not specify performing hydrogen supplementation on the first thin film transistor and the at least one second thin film transistor in such a manner that a hydrogen ion concentration in an 
	Lee733 discloses in Figs. 5 with associated text performing hydrogen supplementation similar to the hydrogen adjustment of Lee979 on the first thin film transistor and the at least one second thin film transistor (Lee733 paragraph [0061]) in such a manner that a hydrogen ion concentration in an active layer of the first thin film transistor is lower than a hydrogen ion concentration in an active layer of the second thin film transistor (paragraph [0063]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform hydrogen supplementation similar to that of Lee733 for the hydrogen adjustment of Lee979 because according to Lee733 by using such a process hydrogen contained in the gate insulating layer 103 and the first insulating layer 105 that are formed of SiO.sub.2 and/or SiN.sub.x may combine with a dangling bond of the first and second active layers 210 and 410, respectively, to remove a defect site existing in each of the first active layer 210 and the second active layer 410, and thus to improve the characteristics of the first and second TFTs T1 and T2, respectively (Lee733 paragraph [0061]).

	Regarding claim 2, Lee979 teaches each of the first thin film transistor and the at least one second thin film transistor further includes a gate electrode (g1 and g2), a source electrode (SA1 and SA2) and a drain electrode (DA1 and DA2), respectively.  

	Regarding claim 3, Lee979 in view of Lee733 teaches the method according to claim 2.
	Lee979 does not specify the forming holes in the at least one insulating layer of the first thin film transistor, includes: aligning a first mask with the base substrate; patterning the at least one insulating layer of the first thin film transistor by using the first mask, thereby forming a first through hole and a second through hole in the at least one insulating layer of the first thin film transistor to expose the source 
	Lee733 discloses in Fig. 4 with associated text forming holes, similar to those of Lee979, in at least one insulating layer of the first thin film transistor, includes: aligning a first mask with the base substrate (mask process paragraph [0056]); patterning the at least one insulating layer of the first thin film transistor by using the first mask, thereby forming a first through hole (161 over210d) and a second through hole (161 over210s) in the at least one insulating layer of the first thin film transistor to expose a source electrode 210s and a drain electrode 210d of the first thin film transistor, respectively (Fig. 4 paragraph [0058]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a method similar to that of Lee733 for patterning the at least one insulating layer of the first thin film transistor of Lee979 because according to Lee733 using such a process is suitable for forming a contact hole (Lee733 paragraph [0057]) furthermore using such a mask process was very well known to those of ordinary skill in the art before the effective filing date of the claimed invention and would have been the standard conventional method for carrying out the patterning of Lee979.



Regarding claim 4, Lee979 in view of Lee733 teaches the method according to claim 3.
	Lee979 does not specify the forming holes in the at least one insulating layer of the at least one second thin film transistor, includes: aligning a second mask with the base substrate; patterning the at least one insulating layer of the at least one second thin film transistor by using the second mask, thereby forming a third through hole and a fourth through hole in the at least one insulating layer of the at least one second thin film transistor to expose the source electrode and the drain electrode of the at least one second thin film transistor, respectively however Lee979 does teach patterning the at least one insulating layer of the at least one second thin film transistor, thereby forming a third through hole and a fourth 
	Lee733 discloses in Fig. 4 with associated text forming holes, similar to those of Lee979, in the at least one insulating layer of the at least one second thin film transistor, includes: aligning a second mask with the base substrate (mask process paragraph [0065]); patterning the at least one insulating layer of the at least one second thin film transistor by using the second mask, thereby forming a third through hole (162 over 410s) and a fourth through hole (162 over 410d) in the at least one insulating layer of the at least one second thin film transistor to expose the source electrode and the drain electrode of the at least one second thin film transistor (Fig. 6 paragraph [0068]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a method similar to that of Lee733 for patterning the at least one insulating layer of the second thin film transistor of Lee979 because according to Lee733 using such a process is suitable for forming a contact hole (Lee733 paragraph [0068]) furthermore using such a mask process was very well known to those of ordinary skill in the art before the effective filing date of the claimed invention and would have been the standard conventional method for carrying out the patterning of Lee979.


Regarding claim 7, Lee979 teaches the at least one insulating layer of the first thin film transistor includes a gate insulating layer GI and/or at least one protection layer IL; the at least one insulating layer of the at least one second thin film transistor includes a gate insulating layer GI and/or at least one protection layer IL (Fig. 6).  

Regarding claim 8, Lee979 teaches the first thin film transistor is a driving thin film transistor, and the at least one second thin film transistor is a switch thin film transistor (paragraph [0039]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee979 in view of Lee733 and further in view of Kawachi et. Al. (US 20040233147 A1 hereinafter Kawachi).

Regarding claim 5 and 6, Lee979 in view of Lee733 teaches the method according to claim 2.
	Lee979 does not specify the performing hydrogen supplementation on the first thin film transistor and the at least one second thin film transistor, includes: placing the first thin film transistor and the at least one second thin film transistor in a sealed container with a temperature of 450 degrees, and continuously heating for 30 minutes, thereby enabling some hydrogen ions in the at least one insulating layer of the first thin film transistor to diffuse into the active layer of the first thin film transistor, and enabling some hydrogen ions in the at least one insulating layer of the at least one second thin film transistor to diffuse into the active layer of the at least one second thin film transistor however Lee979 in view of L733 does teach the performing hydrogen supplementation on the first thin film transistor and the at least one second thin film transistor, includes: heating and, thereby enabling some hydrogen ions in the at least one insulating layer of the first thin film transistor to diffuse into the active layer of the first thin film transistor, and enabling some hydrogen ions in the at least one insulating layer of the at least one second thin film transistor to diffuse into the active layer of the at least one second thin film transistor (Lee733 paragraph [0061]).
	Kawachi discloses in Figs. 2-4 with associated text performing hydrogen supplementation on a first thin film transistor Qd and at least one second thin film transistor Qs, includes: placing the first thin film transistor and the at least one second thin film transistor in a sealed container (container for forming vacuum paragraph [0056]) with a temperature of 450 degrees (paragraph [0056]), and continuously heating for 30 minutes (paragraph [0056]), thereby modifying the hydrogen content of the first thin film transistor and second thin film transistor (paragraph [0058]) so that by using a chamber, temperature and time similar to those taught by Kawachi for performing hydrogen supplementation of Lee979 in view of Lee733 the performing hydrogen supplementation on the first thin film transistor and the at least one second thin film transistor would include placing the first thin film transistor and the at least one second thin film transistor in a sealed container with a temperature of 450 degrees, and continuously heating for 30 minutes, thereby enabling some hydrogen ions in the at least one insulating layer of the first thin film transistor to diffuse into the active layer of the first thin film transistor, and enabling some hydrogen ions in 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a chamber, temperature and time similar to those taught by Kawachi for performing hydrogen supplementation of Lee979 in view of Lee733 because according to Kawachi by using such a process  hydrogen in the hydrogenated amorphous silicon film 13 is discharged (Kawachi paragraph [0056]) so that such a method would have been suitable for diffusing hydrogen in the method of Lee979 in view of Lee733 furthermore using such a vacuum chamber in semiconductor processing was very well known to those f ordinary skill in the art before the effective filing date of the claimed invention and making the temperature 450 and time 30 minutes would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897